DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, and 14-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that applicant provided two sets of amendments since the previous action mailed October 28, 2021. The first amendment filed January 28, 2022. Exchanged the term “support unit” to pedestal. This amendment overcomes the claim interpretation of “support unit” under 35 USC 112(f). Additionally claim 17 was amended to  exchange the term “heating member” to lamp. This amendment overcomes the claim interpretation of “heating member” under 35 USC 112(f).
	Claims 1 and 18 were amended to clarify that the pedestal heater is within the pedestal and the temperature sensor is above the pedestal. These amendments necessitated the introduction of the prior art of  Kawashima Isamu (JP 2004-214449 using the Machine Generated English Translation provided herewith) and Kim et al (US 9,748, 118 introduced by the examiner in the PTO-892 mailed October 28, 2021).
The prior art of Kim et al (US 9,748,118) teaches a substrate treating apparatus with a (substrate heating unit 200 comprising an embedded heater 250 and pedestal (chuck stage 210)), a first nozzle 311, and a second nozzle (back nozzle part 240).

	The prior art of Kawashima Isamu (JP 2004-214449 introduced by applicant in the IDS of January 21, 2021) teaches temperature sensor 103  which is above pedestal 3 see Fig. 1 and the abstract. 
	Claim 1 was also amended in the amendment of January 28, 2022 to recite a temperature sensor configured to measure temperature of different respective regions of the substrate and a controller that is configured to independently control at least one of the dispensing position, dispensing time and a dispensing flow rate of  at least one of the first nozzle and the second nozzle, based on a temperature measurement result of different regions substrate from the temperature sensor. This limitation was also taught by the prior art of Kawashima Isamu (JP 2004-214449 introduced by applicant in the IDS of January 21, 2021). Note that the temperature sensor 103 is described in the abstract and pages 3 and 4 of the Machine Generated English Translation as a thermograph which measures the temperature distribution (temperature of different respective regions of the substrate) and that the controller (operation control unit 104) supplies the fluid from the injection nozzle  8 based on the measure temperature result. Fig. 2 illustrates the color distribution  on monitor 103a see also the description of the temperature sensor 103, control unit 104, and injection nozzle in pages 4-6 of the prior art of Kawashima Isamu.
	The controller of the present invention is interpreted as a process controller in that the controller not illustrated controls the components of the process chamber see [0067] and [0100] where the controllers receives input to dispense process fluid.
	New claims 22-24 were introduced and will discussed below. Esp. new claims 23 and 24 necessitated the introduction of prior art of Suzuki et al which teaches a fluid supply configured featuring a common branch point as affiliated with nozzle 411A and a spur branch point 71A and auxiliary liquid supply source (etching liquid supply source 701 (70) see Fig. 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 14-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hinode et al (US 2014/0090669) in view of Kim et al (US 9,748,118) and the prior art of  Kawashima Isamu (JP 2004-214449 using the Machine Generated English Translation provided herewith).
Regarding claim 1: See the substrate treating apparatus which comprises a support unit (spin chuck 3), heater 4, nozzles 5-7 and 30 of Hinode et al that are structurally capable of providing a plethora of processing liquids to include the claimed phosphoric acid and/or phosphoric acid mixture and silicon base material see the Figures such as Figs.1 and 7 lists a silicon suspension liquid, phosphoric acid and aqueous solution. See the liquid appears to be dispersed as a spray in the Figs. 1 and 7. Hinode et al teaches a controller 40 which controls the heater 4, valves 17,20, 23, 32, and 45. According to [0072] of Hinode et al the controller 40 includes a microcomputer.

The teachings of the prior art of Hinode et al was discussed above. 

	Hinode et al fails to teach the pedestal heater is within the pedestal.

The prior art of Kim et al teaches a substrate treating apparatus with a (substrate heating unit 200 comprising an embedded heater 250 and pedestal (which is interpreted as a combination of chuck stage 210, quartz window 220 where pins 212, 224 are also provided)), a first nozzle 311, and a second nozzle (back nozzle part 240). According to the paragraph that joins columns 7 and 8 the heaters of Kim et al are IP lamps 252 see Fig. 4.
The apparatus of Kim et al offers an alternative to structure to heat the substrate wherein the heater is within the pedestal. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to use the heater within the pedestal design of Kim et al and alternative substrate heating structure for the apparatus of Hinode et al.
The apparatus resulting from the combined teachings of Hinode et al and Kim et al also fails to teach a temperature sensor located above the pedestal. Note that prior art of Kim et al teaches a temperature sensor 270 as illustrates in Figs. 4 and 5 wherein the sensors are provided along the pedestal associated with each heater to measure the temperature distribution along the pedestal and thus along the wafer W as recited in col. 8 lines 4-col. 9 line 8.
The prior art of Kawashima Isamu teaches temperature sensor 103  which is above pedestal 3 see Fig. 1 and the abstract. 
	Claim 1 was also amended to recite a temperature sensor configured to measure temperature of different respective regions of the substrate and a controller that is configured to independently control at least one of the dispensing position, dispensing time and a dispensing flow rate of  at least one of the first nozzle and the second nozzle, based on a temperature measurement result of different regions substrate from the temperature sensor. This limitation is taught by the prior art of Kawashima Isamu. Note that the temperature sensor 103 is described in the abstract and pages 3 and 4 of the Machine Generated English Translation as a thermograph which measures the temperature distribution (temperature of different respective regions of the substrate) and that the controller (operation control unit 104) supplies the fluid from the injection nozzle  8 based on the measure temperature result. Fig. 2 illustrates the color distribution  on monitor 103a see also the description of the temperature sensor 103, control unit 104, and injection nozzle in pages 4-6 of the prior art of Kawashima Isamu.
	The prior art of Kawashima Isamu offers an additional temperature sensor that is located above pedestal. This sensor can be incorporated in the apparatus of Hinode et al as modified by Kim et al as the thermograph of Kawashima Isamu offers an additional temperature sensor and/or an alternative temperature sensor. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus resulting from the combined teachings of Hinode et al and Kim et al to offer an additional temperature sensor that is located above pedestal as suggested by the prior art of Kawashima Isamu.
Regarding claim 5: Hinode et al teaches controller 40 see Fig. 2 and the specification [0027], [0072], [0075], [0077], [0079], [0081], [0083] – [0085], [0087], [0097]- [0099], [0101], [0103], [0105], [0107], [0108], [0121-[0123], and [0126] and claim 6 where the controller controls the heater, spin motor, valves, lift mechanism, and nozzle movement mechanisms.
Regarding claims 6, 9, 10: Note that the nozzles 5-7 and  30 of Hinode et al that are structurally capable of providing a plethora of processing liquids to include the claimed phosphoric acid and/or phosphoric acid mixture and silicon base material see the Figures such as Figs.1 and 7 lists a silicon suspension liquid, phosphoric acid and aqueous solution. See the liquid appears to be dispersed as a spray in the Figs. 1 and 7.
Regarding claim 11: See Figs. 1 and 7 where the concentration in the silicon suspension liquid is higher from nozzle 6.
	Regarding claims 14-16:	See Figs. wherein nozzles 5-7 are all capable of moving via their respective nozzle moving mechanisms 21, 24, and 18 and nozzle 30 is fixed.
Regarding claims 8 and 20: The prior art of Hinode et al as modified by the teachings of Kim et al and Kawashima Isamu fails to teach the flow rate treatment liquids are as claimed. Valves are provided to control the flow rates of the treatment liquids in Hinode et al. Recall furthermore that the controller 40 is also provided to control the flow rate of the treatment liquids such that it would have been obvious to design the process recipe to ensure the flow rates of the treatments liquids are provided at the claimed ranges. The motivation to modify the prior art of Hinode et al as modified by the teachings of Kim et al and Kawashima Isamu with the claimed flow rate of treatment fluids is that the flow rate is a matter of optimization that could be determined without undue experimentation. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Hinode et al to provide the treatment liquids at the desired flow rates as the controller and valves of both of Hinode et al as modified by the teachings of Kim et al and Kawashima Isamu allow for control of the flow rate as desired. 
Regarding claim 17: Hinode et al teaches that heater 4 is a resistor or an electric heating wire see [0061]. Hinode et al fails to teach the heater includes a lamp specifically.
Recall that according to the paragraph that joins columns 7 and 8 the heaters of Kim et al are IP lamps 252 see Fig. 4.The motivation to modify the prior art of Hinode et al  with discreet heating members (lamps) that can heat the substrate by regions as desired rather than over the entire substrate as taught by Hinode et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Hinode et al with the discreet heating members of Kim et al so that the substrate can be heated by regions allowing for the adjustment of the substrate temperatures in regions as suggested by Kim et al rather than conventionally as taught by Hinode et al over the surface.
Regarding claim 18: See the teachings of Hinode et al as discussed above. Furthermore, note that a lift mechanism is provided such that there are processing positions. Hinode et al teaches controller 40 see Fig. 2 and the specification [0027], [0072], [0075], [0077], [0079], [0081], [0083] – [0085], [0087], [0097]- [0099], [0101], [0103], [0105], [0107], [0108], [0121-[0123], and [0126] and claim 6 where the controller controls the heater, spin motor, valves, lift mechanism, and nozzle movement mechanisms.
Hinode et al fails to teach a temperature sensor above the pedestal see the rejection of claim 1 above.
Regarding the concentration of the various components of the process fluid these limitations are interpreted as a matter of an intended use as the apparatus resulting from the combined teachings of Hinode et al as modified by Kim et al and Kawashima Isamu allow for the independent control of flow rates of the various fluids and thus the composition of each component. This resulting apparatus is structurally capable of providing a plethora of processing liquids to include the claimed phosphoric acid and/or phosphoric acid mixture and silicon base material see the Figures such as Figs.1 and 7 of Hinode et al teaches a silicon suspension liquid, phosphoric acid and aqueous solution.

	Regarding claim 22:	The apparatus resulting from the combined teachings of Hinode et al and Kim et al fails to teach a heater(s) with the supply lines of the process fluids. See Fig. 1 of Kawashima Isamu and heater 102 on line 13. The duplication of parts has been found to have been obvious per In re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960 where the prior of Kawashima Isamu shows the advantage of provide a heater on the supply of the process fluid as a matter of enhanced process control by controlling the temperature of the process fluid. . Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus resulting from the combined teachings of Hinode et al and Kim et al with the enhanced process control suggested by the prior art of Kawashima Isamu to provide a heater on the process fluid lines. In the case of Hinode et al it is noted that a plurality of supply lines are provided and thus given the suggested advantage of providing temperature of the process fluid line of Kawashima Isasu to duplicate this teaching and use it for all the supply lines used int eh apparatus of Hinode et al as modified by  Kim et al

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hinode et al (US 2014/0090669) in view of Kim et al (US 9,748,118) and the prior art of  Kawashima Isamu (JP 2004-214449 using the Machine Generated English Translation provided herewith), as applied to claims 1, 3-6, 8-10, 14-18, and 20-22, and in further view of Shimai et al (US 2019/0198363).

	The combined teachings of Hinode et al, Kim et al, and Kawashima Isamu were discussed above.
The combined teachings of Hinode et al, Kim et al, and Kawashima Isamu fail to teach the temperature of the processing fluids are as claimed. Note the prior art of Hinode et al does teaches the temperature of one fluid not higher than 140 deg. C in [0053].
The prior art of Shimai et al teaches a substrate processing device. See the prior art of Shimai et al where the temperature of a fluid is recited as (recommended as 140 deg. C) higher than a room temperature see [0138]. The temperature of the treatment liquids are dispersed is a matter of optimization barring a showing of criticality. The temperature is often determined by such factors as the type of fluid dispersed, the desired temperature of the wafer or process result. Furthermore, the prior art of Shimai et al also provides a controller 3 to also control the overall process control see [0130]. Thus, it would have been obvious at the time of the claimed invention to modify the apparatus resulting from the combined teachings of Hinode et al, Kim et al, and Kawashima Isamu to provide the temperatures of the treatment liquids at preferred temperature of 130 deg. C as suggested by Shimai et al noting that the temperature of the treatment fluids is a matter of optimization that would have been determined without undue experimentation and barring a showing of criticality.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hinode et al (US 2014/0090669) in view of Kim et al (US 9,748,118) and the prior art of  Kawashima Isamu (JP 2004-214449 using the Machine Generated English Translation provided herewith), as applied to claims 1, 3-6, 8-10, 14-18, and 20-22, and in further view of Suzuki et al (US 2018/0254199).
	The combined teachings of Hinode et al, Kim et al, and Kawashima Isamu were discussed above. The apparatus resulting from these combined teachings fails to teach a fluid supply configuration with a common branch point as recited in claim 23 of the present invention or a spur branch point  and auxiliary liquid supply source as recited in claim 24 of the present invention.
	The prior art of Suzuki et al teaches a fluid supply configured featuring a common branch point as affiliated with nozzle 411A and a spur branch point 71A and auxiliary liquid supply source (etching liquid supply source 701 (70) see Fig. 4. The motivation to further modify the fluid supply of the apparatus resulting from the combined teachings of Hinode et al, Kim et al, and Kawashima Isamu is that the configured resulting from the suggestions of Suzuki et al allow the composition of the process fluid to be adjusted along the surface of the wafer as desired see col. 12 liens 29- col 13 line 47 and thus the supply fluid configuration suggested by Suzuki et al offers more independent control of the supply of process fluids (offering valves 71a-71d along the surface of the wafer as desired. It would have been obvious for one of ordinary skill in the art at the time of claimed invention to further modify the fluid supply of the apparatus resulting from the combined teachings of Hinode et al, Kim et al, and Kawashima Isamu with the configuration suggested by the prior art of Suzuki et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al (US 2026/0013079) teaches a pedestal (substrate support unit 200) with a heater (heating unit 280) within the pedestal see Figs. 4, 5 and [0070] – [0073].
Hasimoto et al (US 2018/0211832) teaches a fluid supply design where a solvent is on a common branch with a different fluid. See Fig. 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716